Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 2/14/2022 has been received; Claims 1, 4-12, 15-19 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (USPN 5,345,638) in view of Lacorazza (US 2008/0083138), Morrone (US 2002/00078591), Meschter (US 2007/0271822) and Berns (US 2015/0272274).

Regarding Claim 1, Nishida discloses a woven planar shoe upper (Figure 4, Col. 3, lines 6-12) comprising: a woven first side portion (1st, see annotated Figure 4 below) extending from a heel end towards a toe end (see annotated Figure 4 below) and also extending from an upper edge (upper edge, see annotated Figure 4 below) towards a first side edge (29.4), the upper edge defining, in part, a forefoot opening and an ankle opening into an interior of the woven planar shoe upper when the woven planar shoe upper is formed as a non-planar shoe upper (Figure 3); a woven second side portion (2nd, see annotated Figure 4 below, Col. 3, lines 6-12) extending from the heel end towards the toe end and also extending from the upper edge towards a second side edge (29.3), the woven second side portion and the woven first side portion form, in part, a medial side and a lateral side of the woven planar shoe upper when the woven planar shoe upper is formed as a non-planar shoe upper (Figure 3); a first side sole flap (29.2) coupled at least partially to the woven first side portion (Figure 4), and a second side sole flap (29.1) coupled at least partially to the woven second side portion (Figure 4); and an integrally formed perimeter region (the edge of the entire structure of Figure 4) at least partially surrounding the woven planar shoe upper (Figure 4). Nishida discloses different parts of the shoe upper will have different patterns to provide different characteristics due to the different stresses during use. For example elastic areas, stiff areas. (Col. 1, lines 65-68, Col. 2, lines 26-47 & Col. 3, lines 13-26). Nishida does not specifically disclose a stretch portion defined by a convergence of the first side portion and the first side sole flap. However, Lacorazz discloses an upper (Figure 5) having a stretch portion (526) along a base of the upper on medial and lateral sides of a shoe to assist in movements of the foot (Para. 28) while Morrone discloses an upper (Figure 6) having a stretch portion (50, elastic material) along and around a base (Figure 6) of the upper on a medial and lateral sides of a shoe (Figure 6) for the purpose of providing a flexible and stretchable connection in the midfoot area (Para. 21). It would have been obvious to one of ordinary skill before the effective filing date of the invention to have added a stretch portion along a base of the upper, as taught by Lacorazza and Morrone, while knowing the entire woven substantially-planar shoe upper can have different characteristics as discussed by Nishida, in order to create a fit system that secures a shoe to a wearer’s foot while providing enhanced conformance and fit while adapting to the different stresses a user encounters during use of the shoe upper. Therefore the combination of Nishida, Lacorazza and Morrone disclose an integrally formed stretch portion (Figure 4, Col. 3, lines 6-12) defined by a convergence of the first side portion and the first side sole flap. Nishida does not specifically disclose the integrally formed perimeter region having at least a first layer and a second layer. However, Meschter discloses a planar shoe (Figures 6 &7) having an integrally formed perimeter region (the edge of the entire structure of Figure 6 & 7) at least partially surrounding the woven planar shoe upper, the integrally formed perimeter region having at least a first layer (41) and a second layer (44d & 54f, Para. 48) for the purpose of reinforcing edges. It would have been obvious to one of ordinary skill in the art to modify the perimeter region of Nishida to include a layer of thread, as taught by Meschter, in order to reinforce the edge of the planar shoe.The combination of Nishida, Lacorazza, Morrone and Meschter disclose different parts of the shoe upper will have different patterns/material to provide different characteristics/functions due to the different stresses during use. For example elastic areas, stiff areas. (Nishida, Col. 1, lines 65-68, Col. 2, lines 26-47 & Col. 3, lines 13-26). Nishida does not specifically disclose the integrally formed perimeter region has a lower modulus of elasticity than the woven first side portion. However, Berns discloses an integrally formed perimeter region (620A & 620B) has a lower modulus of elasticity than a first side portion (Para. 45, 48, 60-63, “high concentration of stitches may flex to a lesser degree than areas with relatively low concentration of stiches” & “high stitch density areas that extend to the inner perimeter and outer perimeter”). It would have been obvious to one of ordinary skill before the effective filing date of the invention to have added a lower modulus of elasticity for the perimeter regions, as taught by Berns, in order to provide a band capable of being secured to the sole structure, as well as allow adaptation to the different stresses a user encounters during use of the shoe upper.
Regarding Claim 4 the combination Nishida, Lacorazza, Morrone and Meschter disclose different weaving techniques can be used to achieve different upper (Nishida, Col. 2, lines 26-47, "individual patterns”, Col. 3, lines 13- 26 “differently designed fiber extrudates”). Nishida does not specifically disclose the first layer of the integrally formed perimeter region is formed from a different weaving technique than the second layer of the integrally formed perimeter region. However, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have the first layer of the integrally formed perimeter region is formed from a different weaving technique than the second layer of the integrally formed perimeter region. It is noted that the recitation “formed with a different weaving technique” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. For the purposes of examiner “formed with a weaving technique” will be interpreted as “woven regions with different upper characteristics”.
Regarding Claim 5, the combination of Nishida, Lacorazza, Morrone and Meschter disclose the integrally formed perimeter region forms at least a portion of the ankle opening of the woven planar shoe upper (Nishida, Figure 4 & Meschter, Figures 6 &7).  
Regarding Claim 6, the combination of Nishida, Lacorazza, Morrone and Meschter disclose the integrally formed perimeter region forms at least a portion of the first side sole flap (Nishida, Figure 4 & Meschter, Figures 6 &7).  
Regarding Claim 7, the combination of Nishida, Lacorazza, Morrone and Meschter disclose the integrally formed perimeter region forms at least a portion of the woven first side portion (Nishida, Figure 4 & Meschter, Figures 6 &7).  
Regarding Claim 8, the combination of Nishida, Lacorazza, Morrone and Meschter disclose the integrally formed perimeter region forms at least a portion of the second side sole flap (Nishida, Figure 4 & Meschter, Figures 6 &7).  
Regarding Claim 9, the combination of Nishida, Lacorazza, Morrone and Meschter disclose the integrally formed perimeter region forms at least a portion of the woven second side portion (Nishida, Figure 4 & Meschter, Figures 6 &7).  
Regarding Claim 10, the combination of Nishida, Lacorazza, Morrone and Meschter disclose the integrally formed perimeter region forms at least a portion of the toe end (Nishida, Figure 4 & Meschter, Figures 6 &7).  
Regarding Claim 11, Nishida discloses different thicknesses can be applied to the woven shoe upper to correspond to certain areas (Col. 2, lines 11- 26, "thickness"). Nishida does not specifically disclose the woven first side portion and the woven second side portion include a filler yarn that forms a thickness at the woven first side portion and the woven second side portion that is greater than another portion of the woven planar shoe upper. However, Meschter discloses the use of filler yarns/threads (42) to a first side portion and second side portion (Figure 6 & &) to add structural elements in the upper (Para. 31). Therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to have included a filler yarn, as taught by Meschter, to that shoe of Nishida, that forms a thickness at the woven first side portion and the woven second side portion that is greater than another portion of the woven planar shoe upper, in order to add structural elements to the shoe.
Regarding Claim 12, Nishida discloses a woven shoe upper (Figure 4, Col. 3, lines 6-12) comprising: a woven first side portion (1st, see annotated Figure 4 below) extending from a heel end towards a toe end (see annotated Figure 4 below) and also extending from an upper edge (upper edge, see annotated Figure 4 below) towards a first side edge (29.4); a woven second side portion (2nd, see annotated Figure 4 below, Col. 3, lines 6-12) extending from the heel end towards the toe end and also extending from the upper edge towards a second side edge (29.3); a first side sole flap (29.2) extending at least partially from the woven first side portion (Figure 4), and a second side sole flap (29.1) extending at least partially from the woven second side portion (Figure 4); and an integrally formed perimeter region (the edge of the entire structure of Figure 4) at least partially circumscribing the woven shoe upper (Figure 4). Nishida discloses different parts of the shoe upper will have different patterns to provide different characteristics due to the different stresses during use. For example elastic areas, stiff areas. (Col. 1, lines 65-68, Col. 2, lines 26-47 & Col. 3, lines 13-26). Nishida does not specifically disclose a stretch portion defined by a convergence of the first side portion and the first side sole flap. However, Lacorazz discloses an upper (Figure 5) having a stretch portion (526) along a base of the upper on medial and lateral sides of a shoe to assist in movements of the foot (Para. 28) while Morrone discloses an upper (Figure 6) having a stretch portion (50, elastic material) along and around a base (Figure 6) of the upper on a medial and lateral sides of a shoe (Figure 6) for the purpose of providing a flexible and stretchable connection in the midfoot area (Para. 21). It would have been obvious to one of ordinary skill before the effective filing date of the invention to have added a stretch portion along a base of the upper, as taught by Lacorazza and Morrone, while knowing the entire woven substantially-planar shoe upper can have different characteristics as discussed by Nishida, in order to create a fit system that secures a shoe to a wearer’s foot while providing enhanced conformance and fit while adapting to the different stresses a user encounters during use of the shoe upper. Therefore the combination of Nishida, Lacorazza and Morrone disclose an integrally formed stretch portion (Figure 4, Col. 3, lines 6-12) defined by a convergence of the first side portion and the first side sole flap. Nishida does not specifically disclose the integrally formed perimeter region having at least a first layer and a second layer. However, Meschter discloses a planar shoe (Figures 6 &7) having an integrally formed perimeter region (the edge of the entire structure of Figure 6 & 7) at least partially surrounding the woven planar shoe upper, the integrally formed perimeter region having at least a first layer (41) and a second layer (44d & 54f, Para. 48) for the purpose of reinforcing edges. It would have been obvious to one of ordinary skill in the art to modify the perimeter region of Nishida to include a layer of thread, as taught by Meschter, in order to reinforce the edge of the planar shoe. The combination of Nishida, Lacorazza, Morrone and Meschter disclose different parts of the shoe upper will have different patterns/material to provide different characteristics/functions due to the different stresses during use. For example elastic areas, stiff areas. (Nishida, Col. 1, lines 65-68, Col. 2, lines 26-47 & Col. 3, lines 13-26). Nishida does not specifically disclose the integrally formed perimeter region has a lower modulus of elasticity than the woven first side portion. However, Berns discloses an integrally formed perimeter region (620A & 620B) has a lower modulus of elasticity than a first side portion (Para. 45, 48, 60-63, “high concentration of stitches may flex to a lesser degree than areas with relatively low concentration of stiches” & “high stitch density areas that extend to the inner perimeter and outer perimeter”). It would have been obvious to one of ordinary skill before the effective filing date of the invention to have added a lower modulus of elasticity for the perimeter regions, as taught by Berns, in order to provide a band capable of being secured to the sole structure, as well as allow adaptation to the different stresses a user encounters during use of the shoe upper.
Regarding Claim 15, the combination of Nishida, Lacorazza, Morrone and Meschter disclose the first layer of the integrally formed perimeter region is a first woven structure (Nishida, Figure 4, Col. 6-12 & Meschter, 41) and the second layer of the integrally formed perimeter region is a second woven structure different from the first woven structure (Meschter, 44e & 54f, the second layer is woven onto the first and therefore is a different woven structure than the first).  
Regarding Claim 16, the combination of Nishida, Lacorazza, Morrone and Meschter disclose the integrally formed perimeter region at least partially circumscribes the heel end of the woven shoe upper (Nishida, Figure 4 & Meschter, Figures 6 & 7).  
Regarding Claim 17, the combination of Nishida, Lacorazza, Morrone and Meschter disclose the integrally formed perimeter region at least partially circumscribes the toe end of the woven shoe upper (Nishida, Figure 4 & Meschter, Figures 6 & 7).  
Regarding Claim 18. , the combination of Nishida, Lacorazza, Morrone and Meschter disclose the integrally formed perimeter region at least partially circumscribes the toe end of the woven shoe upper (Nishida, Figure 4 & Meschter, Figures 6 & 7).  
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (USPN 5,345,638) in view of Meschter (US 2007/0271822) and Berns (US 2015/0272274).
Regarding Claim 19, Nishida discloses a shoe construction (Figure 4, Col. 3, lines 6-12) comprising: a sole (33/34); and an upper (Figure 4), the upper comprising: a woven first side portion (1st, see annotated Figure 4 below) extending from a heel end towards a toe end (see annotated Figure 4 below) and also extending from an upper edge (upper edge, see annotated Figure 4 below) towards a first side edge (29.4), the upper edge defining, in part, a forefoot opening and an ankle opening into an interior of the shoe construction when the shoe construction is formed as a non-planar shoe upper (Figure 3); a woven second side portion (2nd, see annotated Figure 4 below) extending from the heel end towards the toe end and also extending from the upper edge towards a second side edge (29.3), the woven second side portion and the woven first side portion form, in part, a medial side and a lateral side of the shoe construction when the shoe construction is formed as the non-planar shoe upper (Figure 4); and an integrally formed perimeter region (the edge of the entire structure of Figure 4) at least partially surrounding the shoe construction (Figure 4). Nishida does not specifically disclose the integrally formed perimeter region having at least a first layer and a second layer. However, Meschter discloses a planar shoe (Figures 6 &7) having an integrally formed perimeter region (the edge of the entire structure of Figure 6 & 7) at least partially surrounding the woven planar shoe upper, the integrally formed perimeter region having at least a first layer (41) and a second layer (44d & 54f, Para. 48) for the purpose of reinforcing edges. It would have been obvious to one of ordinary skill in the art to modify the perimeter region of Nishida to include a layer of thread, as taught by Meschter, in order to reinforce the edge of the planar shoe. The combination of Nishida, Lacorazza, Morrone and Meschter disclose different parts of the shoe upper will have different patterns/material to provide different characteristics/functions due to the different stresses during use. For example elastic areas, stiff areas. (Nishida, Col. 1, lines 65-68, Col. 2, lines 26-47 & Col. 3, lines 13-26). Nishida does not specifically disclose the integrally formed perimeter region has a lower modulus of elasticity than the woven first side portion. However, Berns discloses an integrally formed perimeter region (620A & 620B) has a lower modulus of elasticity than a first side portion (Para. 45, 48, 60-63, “high concentration of stitches may flex to a lesser degree than areas with relatively low concentration of stiches” & “high stitch density areas that extend to the inner perimeter and outer perimeter”). It would have been obvious to one of ordinary skill before the effective filing date of the invention to have added a lower modulus of elasticity for the perimeter regions, as taught by Berns, in order to provide a band capable of being secured to the sole structure, as well as allow adaptation to the different stresses a user encounters during use of the shoe upper.


    PNG
    media_image1.png
    723
    593
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732